FILED
                             NOT FOR PUBLICATION                             JAN 25 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


BAHADAR RAM LAKHA,                               No. 13-71715 & 14-73690

               Petitioner,                       Agency No. A029-904-467

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Bahadar Ram Lakha, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) orders denying his second and third

untimely motions to reopen. We consolidate his petitions for review in Nos. 13-

71715 and 14-73690. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen, Mohammed v. Gonzales, 400
F.3d 785, 791 (9th Cir. 2005), and deny the petitions for review.

      With respect to petition No. 13-71715, the BIA did not abuse its discretion

in denying Lakha’s second motion to reopen, alleging ineffective assistance of

counsel, where Lakha failed to establish prejudice resulting from his former

attorneys’ alleged ineffective assistance. See id. at 793 (to prevail on an ineffective

assistance of counsel claim, a petitioner must demonstrate that counsel failed to

perform with sufficient competence and that he was prejudiced by counsel’s

performance).

      With respect to petition No. 14-73690, the BIA did not abuse its discretion

in denying Lakha’s third motion to reopen, where Lakha failed to establish

materially changed country conditions in India to qualify for the regulatory

exception to the filing deadline, see 8 C.F.R. § 1003.2(c)(3)(ii) (requiring “changed

circumstances arising in the country of nationality”); Najmabadi v. Holder, 597
F.3d 983, 989 (9th Cir. 2010) (no changed country conditions where country

conditions evidence submitted with petitioner’s motion to reopen was not

qualitatively different from that submitted at original hearing).

      Contrary to Lakha’s contention in both petitions, the BIA provided sufficient

reasoning, detail, and evaluation of evidence in denying his motions to reopen,


                                           2                           13-71715 & 14-73690
where it considered the evidence submitted and explained why Lahka had not met

his burdens. See Najmabadi, 597 F.3d at 990 (“What is required is merely that [the

BIA] consider the issues raised, and announce its decision in terms sufficient to

enable a reviewing court to perceive that it has heard and thought and not merely

reacted.” (citation and quotation marks omitted)); see Cole v. Holder, 659 F.3d
762, 771 (9th Cir. 2011) (the BIA is not required to “discuss each piece of

evidence submitted”).

      Respondent’s unopposed November 9, 2015, motion for an extension in

petition No. 14-73690 is granted.

      PETITIONS FOR REVIEW DENIED.




                                          3                          13-71715 & 14-73690